Exhibit 10.2





PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2018 EQUITY INCENTIVE PLAN
RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS
AWARD AGREEMENT
ISSUED PURSUANT TO THE
2019-2021 EQUITY AWARD PROGRAM
This RESTRICTED SHARE UNIT AND DIVIDEND EQUIVALENT RIGHTS AWARD AGREEMENT (the
“Award Agreement”), dated as of the ______ day of _________, is between
Pennsylvania Real Estate Investment Trust, a Pennsylvania business trust (the
“Trust”), and _________________________________ (the “Grantee”), a “Key
Employee” under the Pennsylvania Real Estate Investment Trust 2018 Equity
Incentive Plan (the “Plan”).
WHEREAS, the Trust’s Executive Compensation and Human Resources Committee
established the Pennsylvania Real Estate Investment Trust 2019-2021 Equity Award
Program (the “Program”) under the Plan for specified Key Employees;
WHEREAS, the Program provides for the award of Restricted Share Units, as well
as dividend equivalent rights or “DERs” with respect to such Restricted Share
Units;
WHEREAS, the Program designates corporate performance goals that determine if
and the extent to which Shares will become deliverable to a participant in the
Program based on his or her Restricted Share Units;
WHEREAS, the Grantee may defer delivery of his or her Shares (if deliverable)
until a later date and, if so deferred, the Grantee will be awarded additional
DERs with respect to such Shares; and
WHEREAS, DERs awarded with respect to Restricted Share Units and deferred Shares
will be expressed as a dollar amount, which will be applied to “purchase”
additional Restricted Share Units and notional shares of the Trust, as
applicable (on which DERs will also be awarded), and will be settled in actual
shares of the Trust (and in cash to the extent the Grantee’s account holds a
fractional Restricted Share Unit or notional share).
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:
1.Restricted Stock Units.


(a)The Grantee is hereby awarded a number of “Base Units” equal to ______
Restricted Share Units. The Grantee’s Base Units will increase in number
pursuant to the “purchase” of additional Restricted Share Units with DERs, as
described in subsections (b) and (e) below.




1

--------------------------------------------------------------------------------

Exhibit 10.2




(b)The Grantee is hereby awarded a DER with respect to each of his or her Base
Units, as such number of units may be adjusted from time to time in accordance
with the Program. If the Grantee makes a deferral election under Section 4(e) of
the Program, the Grantee shall also be awarded DERs with respect to each
deferred Share.


(c)The Trust hereby promises to deliver to the Grantee the number of Shares that
Grantee becomes entitled to under Section 4 of the Program (if any). Unless the
Grantee elects to make a deferral election pursuant to Section 4(e) of the
Program, in which case Shares will be delivered in accordance with such
election, the Shares shall be delivered within 60 days following the end of the
“Measurement Period” (as defined in the Program), unless the Measurement Period
ends as a result of a “Change in Control” (as defined in the Program), in which
case the Shares will be delivered to the Grantee within five days following the
end of the Measurement Period (the “Delivery Date”). This Award Agreement is in
all respects limited and conditioned as hereinafter provided, and is subject in
all respects to the terms and conditions of the Program and the Plan now in
effect and as they may be amended from time to time; provided, that no amendment
may adversely affect this Award Agreement without the written consent of the
Grantee.


(d)Pursuant to Section 4(c) of the Program, if the Grantee’s employment with the
“Employer” (as defined in the Program) (i) is terminated by the Employer for
reasons other than for “Cause” (as defined in the Program), (ii) is terminated
by the Grantee for “Good Reason” (as defined in the Program), (iii) terminates
on account of the Grantee’s death, or (iv) terminates as a “Disability
Termination” (as defined in the Program), in each case on or before the last day
of the Measurement Period, the Grantee shall nevertheless be eligible to receive
Shares subject to the RSUs the Grantee was granted under the Program (or not) as
though the Grantee had remained employed by the Employer through the end of the
Measurement Period. If the Grantee’s employment with the Employer terminates for
any other reason, the Grantee shall forfeit all of the Base Units (and all of
the Shares that may have become deliverable with respect to such Base Units)
subject to the RSUs the Grantee was granted under the Program.


(e)DERs awarded with respect to Restricted Share Units will be expressed as a
specific dollar amount equal in value to the amount of dividends paid on an
actual Share on a specific date (the “Dividend Date”) during the Measurement
Period, multiplied by the Grantee’s Base Units as of the Dividend Date. The
Committee will apply the dollar amount to “purchase” full and fractional
Restricted Share Units at “Share Value” (as defined in the Program), which will
be subject to Section 4(a) of the Program, and on which DERs thereafter will
also be awarded. The Grantee’s additional Restricted Share Units will be
replaced by issued Shares (and by cash, to the extent the Grantee has a right to
receive a fractional Share) and delivered to the Grantee (if at all) in
accordance with Section 4 of the Program.


DERs awarded with respect to deferred Shares will also be expressed as a
specific dollar amount equal in value to the amount of dividends paid on an
actual Share on a Dividend Date during the deferral period, multiplied by the
number of Shares still deferred by the Grantee as of the Dividend Date. The
Committee will apply the dollar amount to “purchase” full and fractional
notional shares at the closing price on the Dividend Date, on which DERs
thereafter will also be awarded. The Grantee’s notional shares will be recorded
in a bookkeeping account,


2

--------------------------------------------------------------------------------

Exhibit 10.2


and will be 100% vested. The Grantee’s notional shares will be replaced by
issued Shares (and by cash, to the extent the Grantee holds a fractional
notional share) and delivered to the Grantee (if at all) in accordance with
Section 4 of the Program.
2.Share Delivery. Shares delivered pursuant to the Program shall be registered
in the Grantee’s name (or, if the Grantee so requests, in the name of the
Grantee and the Grantee’s spouse, jointly with right of survivorship).


3.Transferability. The Grantee may not, except by will or by the laws of descent
and distribution, assign or transfer his or her Restricted Share Units or
notional Shares. The Grantee may assign or transfer, in whole or in part, Shares
delivered hereunder pursuant to the Program, subject to any restrictions imposed
by applicable law or the Trust’s insider trading policies.


4.Withholding of Taxes. Payments made with respect to this Award will be subject
to tax withholding to the extent required by law and in accordance with the
terms of the Plan.


5.Share Retention Requirements. For purposes of the share retention requirements
set forth in Section X of the Trust’s Corporate Governance Guidelines (the
“Share Retention Requirements”), the Shares issued to the Grantee under the
Program shall be treated as though they were restricted shares that became
vested upon issuance. If the Grantee has not met the Share Retention
Requirements1 when the Shares are issued, the Grantee shall be required to
retain 100% of such Shares until such Share Retention Requirements have been
satisfied. However, any share retention requirement that results from this
provision shall immediately lapse upon the Participant’s termination of
employment with the Employer.


6.Additional Holding Period. In addition to any restrictions imposed pursuant to
Section 5, if the Grantee is the CEO of the Trust, an Executive Vice President
or a Senior Vice President, the Grantee hereby agrees that he or she shall hold
any Shares received pursuant to RSUs granted under this Award for a minimum of
one year from the date such Shares are received, even if the Grantee is
otherwise in compliance with the Share Retention Requirements.


7.Recoupment Policy. The Grantee hereby agrees that any Shares delivered under
this Award Agreement shall be subject to the Trust’s “Recoupment Policy” (if
applicable to the Grantee) as in effect on the date the Restricted Share Units
are granted under this Award Agreement, and as subsequently amended.


8.Governing Law. This Award Agreement shall be construed in accordance with, and
its interpretation shall be governed by, applicable federal law and otherwise by
the laws of the Commonwealth of Pennsylvania (without reference to the
principles of the conflict of laws).
___________________
1 The Trust’s Corporate Governance Guidelines require certain officers to
maintain ownership of PREIT securities having an aggregate value equal to a
multiple of the officer’s salary. That multiple is: five times for the Chief
Executive Officer, two times for Executive Vice Presidents, and one time for
Senior Vice Presidents.


3

--------------------------------------------------------------------------------

Exhibit 10.2




9.Controlling Documents. The terms and conditions of the Program and the Plan
are incorporated herein by reference, made a part hereof, and shall control in
the event of any conflict with any other terms of the Award Agreement.


10.Electronic Delivery of Documents. The Grantee hereby authorizes the Trust to
deliver electronically any prospectuses or other documentation related to this
Award, the Plan and any other compensation or benefit plan or arrangement in
effect from time to time (including, without limitation, reports, proxy
statements or other documents that are required to be delivered to participants
in such plans or arrangements pursuant to federal or state laws, rules or
regulations). For this purpose, electronic delivery will include, without
limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Trust’s Intranet site. Upon written request,
the Trust will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
paragraph may be revoked by the Grantee at any time by written notice to the
Trust.


    




    




4

--------------------------------------------------------------------------------


Exhibit 10.2


IN WITNESS WHEREOF, the Trust has caused this Award Agreement to be duly
executed by its duly authorized officer and the Grantee has hereunto set his or
her hand and seal, all as of this _____ day of _________ 2019.
PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST




By:_________________________
Name:
Title:
                            






__________________________________                            
Grantee
Name:
Title:









--------------------------------------------------------------------------------

Exhibit 10.2


PENNSYLVANIA REAL ESTATE INVESTMENT TRUST
2019-2021 EQUITY AWARD PROGRAM


(Established under the Pennsylvania Real Estate Investment Trust
2018 Equity Incentive Plan)


BENEFICIARY DESIGNATION FORM


This Form is for your use under the Pennsylvania Real Estate Investment Trust
2019-2021 Equity Award Program (the “Program”) to name a beneficiary for the
Shares that may be deliverable to you from the Program. You should complete the
Form, sign it, have it signed by your Employer, and date it.


* * * *


I understand that in the event of my death before I receive Shares that may be
deliverable to me under the Program, the Shares will be delivered to the
beneficiary designated by me below or, if none or if my designated beneficiary
predeceases me, to my surviving spouse or, if none, to my estate. I further
understand that the last beneficiary designation filed by me during my lifetime
and accepted by my Employer cancels all prior beneficiary designations
previously filed by me under the Program.


I hereby state that ____________________________ [insert name], residing at
________________________________________________________________ [insert
address], whose Social Security number is __________________, is designated as
my beneficiary.






_______________________            _________________________________________                                    
Signature of Participant            Date


ACCEPTED:


__________________________________________                        
[insert name of Employer]
                        
By:________________________________                
Date:_______________________________                        



